 

Federal Defenders
OF NEW YORK, INC.

Southern District
52 Duane Street-10th Floor, New York, N'Y 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton
Executive Director
and fitorney-in-Chief

Sotahern Disivict of New York
Jenifer ©. Brawn
Atiormey-in-Charge

December 10, 2019

BY ECF

Honorable Ronnie Abrams
United States District Judge
Southern District of New York

Re: United States v. Jesus Encarnacion
19 Cr. 118 (RA)

Dear Judge Abrams,

I write in response to the Court’s Decemb

 

 

USDC-SDNY . .
DOCUMENT |
ELECTRONICALLY FILED:

pocH# :
DATE FILED: |

 

 

 

 

 

 

 

er 6, 2019 order that the parties

propose a schedule for the disclosure of expert discovery. I have conferred with the
government on this matter and the parties propose that the government make its
expert disclosures by March 2, 2020, with defense expert disclosures to be made three
weeks later. Thank you for consideration of this request.

Respectfully submitted,

/s/ Sarah Baumgartel
Sarah Baumgartel, Esq.
Assistant Federal Defender
Tel.: (212) 417-8772

cc: AUSA Kimberly Ravener (by ECF)
AUSA David Denton (by ECF)

 

Application granted.

SO ORDERED. Kt

Ronnie Abrams, U.S.D.J.
December 11, 2019

 

 

 

 

 
